


Exhibit 10.1

First Chester County Corporation
2009 EXECUTIVE INCENTIVE PLAN
EXHIBIT B - EXECUTIVE ANNUAL INCENTIVE PLAN
Bank Performance Factors and Award Schedule

Portions of this exhibit have been redacted and are the subject of a
confidential treatment request filed with the Secretary of the Securities and
Exchange Commission

 

Category 1 – CEO and President Position


 

COMPANY GOALS

Performance Measure

Return on Average Assets

 

 

 

 

 

 

 

 

Threshold

 

Budget Target

 

Stretch Target

 

Maximum

 



 



 



 



 

**%

 

**%

 

**%

 

**%

 


 

AWARDS
(% of Base Pay)


 

 

 

 

 

 

 

 

Threshold

 

Budget Target

 

Stretch Target

 

Maximum

 



 



 



 



 

5%

 

**%

 

**%

 

40%

 

Parameters

 

 

 

 

1.

Company measure will be Return on Average Assets.

 

 

 

 

2.

Will interpolate awards between threshold, budget target, stretch target and
maximum.

 

 

 

 

3.

Plan award is capped at maximum for 2009.

 

 

 

 

4.

Pay is defined as total base pay for the applicable plan year.

** This portion has been redacted pursuant to a confidential treatment request.

--------------------------------------------------------------------------------




Exhibit 10.1

First Chester County Corporation
2009 EXECUTIVE INCENTIVE PLAN
EXHIBIT B - EXECUTIVE ANNUAL INCENTIVE PLAN
Bank Performance Factors and Award Schedule

 

Category 2 – EVP Positions


 

COMPANY GOALS

Performance Measure
Return on Average Assets

 

 

 

 

 

 

 

 

Threshold

 

Budget Target

 

Stretch Target

 

Maximum

 



 



 



 



 

**%

 

**%

 

**%

 

**%

 


 

COMPANY GOAL AWARD
(% of Base Pay)


 

 

 

 

 

 

 

 

Threshold

 

Budget Target

 

Stretch Target

 

Maximum

 



 



 



 



 

3%

 

**%

 

**%

 

20%

 


 

FUNCTIONAL AREA/INDIVIDUAL GOAL AWARD
(% of Base Pay)


 

 

 

 

 

 

Minimum Performance

 

Meets Goals/Target

 

Exceptional Performance

 



 



 



 

1%

 

**%

 

10%

 


 

TOTAL AWARDS
(% of Base Pay – assuming meets goals/target for individual award)


 

 

 

 

 

 

 

 

Threshold

 

Budget Target

 

Stretch Target

 

Maximum

 



 



 



 



 

8%

 

**%

 

**%

 

25%

 

Parameters

 

 

 

 

1.

Company measure will be Return on Average Assets.

 

 

 

 

2.

Will interpolate between threshold, budget target, stretch target and maximum.

 

 

 

 

3.

Plan award is capped at maximum for 2009.

 

 

 

 

4.

Pay is defined as total base pay for the applicable plan year.

 

 

 

 

5.

Functional area/individual goals will be established at the beginning of each
year.

 

 

 

 

6.

Functional area/individual goal award may or may not be paid if company
threshold goal is not achieved.

 

 

 

 

** This portion has been redacted pursuant to a confidential treatment request.


--------------------------------------------------------------------------------




Exhibit 10.1

First Chester County Corporation
2009 EXECUTIVE INCENTIVE PLAN
EXHIBIT B - EXECUTIVE ANNUAL INCENTIVE PLAN
Bank Performance Factors and Award Schedule

 

Category 3 – SVP Positions


 

COMPANY GOALS

Performance Measure
Return on Average Assets

 

 

 

 

 

 

 

 

Threshold

 

Budget Target

 

Stretch Target

 

Maximum

 



 



 



 



 

**%

 

**%

 

**%

 

**%

 


 

COMPANY GOAL AWARD
(% of Base Pay)


 

 

 

 

 

 

 

 

Threshold

 

Budget Target

 

Stretch Target

 

Maximum

 



 



 



 



 

2%

 

*%

 

*%

 

14%

 


 

FUNCTIONAL AREA/INDIVIDUAL GOAL AWARD
(% of Base Pay)


 

 

 

 

 

 

Minimum Performance

 

Meets Goals/Target

 

Exceptional Performance

 



 



 



 

2%

 

*%

 

8%

 


 

TOTAL AWARDS
(% of Base Pay assuming meets goals/target for individual award)


 

 

 

 

 

 

 

 

Threshold

 

Budget Target

 

Stretch Target

 

Maximum

 



 



 



 



 

6%

 

*%

 

*%

 

18%

 

Parameters

 

 

 

 

1.

Company measure will be Return on Average Assets.

 

 

 

 

2.

Will interpolate between threshold, budget target, stretch target and maximum.

 

 

 

 

3.

Plan award is capped at maximum for 2009.

 

 

 

 

4.

Pay is defined as total base pay for the applicable plan year.

 

 

 

 

5.

Functional area/individual goals will be established at the beginning of each
year.

 

 

 

 

6.

Functional area/individual goal award may or may not be paid if company
threshold goal is not achieved.

 

 

 

 

** This portion has been redacted pursuant to a confidential treatment request.


--------------------------------------------------------------------------------




Exhibit 10.1

First Chester County Corporation
2009 EXECUTIVE INCENTIVE PLAN
EXHIBIT B - EXECUTIVE ANNUAL INCENTIVE PLAN
Bank Performance Factors and Award Schedule

 

Category 4 – AHB Positions


 

FCCC GOALS

Performance Measure
Return on Average Assets

 

 

 

 

 

 

 

 

Threshold

 

Budget Target

 

Stretch Target

 

Maximum

 



 



 



 



 

**%

 

**%

 

**%

 

**%

 


 

FCCC GOAL AWARD
(% of Base Pay)


 

 

 

 

 

 

 

 

Threshold

 

Budget Target

 

Stretch Target

 

Maximum

 



 



 



 



 

J. Deitch     1.25%

 

**%

 

**%

 

   10%

 

A. Smith     1.25%

 

**%

 

**%

 

9.25%

 


 

AHB GOALS
Performance Measures
Total Revenue Minus Compensation Expense


 

 

 

 

 

 

 

 

Threshold

 

Budget Target

 

Stretch Target

 

Maximum

 



 



 



 



 

$**

 

$ **

 

$**

 

$**

 


 

AHB GOAL AWARD
(% of Base Pay assuming meets goals/target for individual award)


 

 

 

 

 

 

 

 

Threshold

 

Budget Target

 

Stretch Target

 

Maximum

 



 



 



 



 

J. Deitch     3.75%

 

**%

 

**%

 

     30%

 

 A. Smith    3.75%

 

**%

 

**%

 

27.75%

 

Parameters

 

 

 

 

1.

Company measure will be Return on Average Assets.

 

 

 

 

2.

Will interpolate between threshold, budget target, stretch target and maximum.

 

 

 

 

3.

Plan award is capped at maximum for 2009.

 

 

 

 

4.

Pay is defined as total base pay for the applicable plan year.

** This portion has been redacted pursuant to a confidential treatment request.

--------------------------------------------------------------------------------